Title: To Benjamin Franklin from the Marquise de Mirabeau, with Franklin’s Note for a Reply, 1 January 1785
From: Mirabeau, Marie-Geneviève de Vassan, marquise de
To: Franklin, Benjamin


				
					Ce 1 janvier 1785
				
				Permestes monsieur que je me rappelle dans lhonneur de votre souvenir et que je vous renouve le dans le commencement de

lanné les voeux que je fait pour vous cest une hommage qui vous est due a tant de titres par a venerattion que vous vous attires de tout ce qui vous connoit et que je vous rand avec empressement.
				Oserais je vous demander une grace pour un homme a talent et honnete qui sappelle bourgoin honnete homme agé de 25 ans imprimeur en taille douce et habille qui desireroit passé chez les insurgen que vous vouliez bien lui accorder votre protection pour passé; ma réconnoissance esgallera le respectueux attachement avec lequels jai lhonneur detre monsieur votre tres humble et tres obbeissante servante
				
					VASSAN MARQUISE DE MIRABEAUrue neuve des maturin chausée dantin numero 30
				
			 
				Addressed: A Monsieur / Monsieur le docteur franclin pleinipotencie / et ministre en son hotel / A passi
				Endorsed: That if he can pay for his Passage, and obtain a Passport from this Government, he may easily pass into America by the Pacquet Boat from L’Orient and I will at her desire recommend him to be employ’d. That I have no means in my Power of sending People to America.
				Notation: Mirabeau la Mse. De. 1er. Janvr. 1785.
			